                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


FLESUIA W. THOMAS,             )
                Plaintiff,     )
                               )
v.                             )                      JUDGMENT
                               )
                               )                      No. 5:18-CV-293-FL
                               )
SOCIAL SECURITY ADMINISTRATION )
                Defendant.     )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties’ cross-motions for judgment on the pleadings and the memorandum and
recommendation of the United States Magistrate Judge, to which no objections were filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
August 26, 2019, and for the reasons set forth more specifically therein, that plaintiff’s motion for
judgment on the pleadings is denied and defendant’s motion for judgment on the pleadings is
granted.

This Judgment Filed and Entered on August 26, 2019, and Copies To:
Flesuia W. Thomas (via US mail) 12865 N.C. Highway 39, Zebulon, NC 27597
Kathlee C. Buckner / Wanda D. Mason (via CM/ECF Notice of Electronic Filing)


August 26, 2019                               PETER A. MOORE, JR. CLERK
                                                /s/ Sandra K Collins
                                              (By) Sandra K Collins, Deputy Clerk
